DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-16 and 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a device, comprising: a housing that encloses: a master element having: a first oscillator circuit for emitting a first inductance frequency and a second inductance frequency, the first oscillator circuit being coupled to a first antenna; a first Schmitt trigger; a CPU (central processing unit) coupled to the first oscillator circuit; and an analog bus; and a first slave element having: a second oscillator circuit for emitting a first inductance frequency and a second inductance frequency, the second oscillator being coupled to a second antenna; a second Schmitt trigger; a CPU (central processing unit) coupled to the second oscillator circuit; an upstream analog bus coupled to the analog bus of the master element; and a downstream analog bus configured to couple with another downstream slave element in combination with all other elements in claim 1.

Regarding claims 2-11, the claims are allowed as they further limit allowed claim 1.

Regarding claim 12, the prior art of record does not teach alone or in combination a method, comprising: waking a master element of a soil analysis device; outputting a first signal or pulse to a first downstream slave element connected to the master element through an analog bus; Page 4 of 15receiving a response signal or pulse from the first downstream slave element; transmitting a unique identifier downstream to the first downstream slave element; outputting, by the first downstream slave element, a second signal or pulse to a second downstream slave element connected to the first downstream slave element through a downstream analog bus; receiving a response signal or pulse from the second downstream slave element; and transmitting a unique identifier downstream to the second downstream slave element; transmitting, by the master element, a command to either of the first downstream slave element or the second downstream slave element; receiving a moisture signal and a temperature signal from either of the first downstream slave element or the second downstream slave element based on the command; and wherein waking the master element of the soil analysis device includes the master element receiving a wake up signal from a handheld unit that communicates with the master element over a short- range network in combination with all other elements in claim 12.

Regarding claims 13-16 and 18-21, the claims are allowed as they further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858